

Guaranty Contract of Maximum Amount
Shenfa Longgang E’bao Zi 20070420002o2


Party A: Longgang Branch, Shenzhen Development Bank (Creditor)
Address: A1, Xinyazhou Park, Central Town, Longgang District, Shenzhen
Telephone: 28952003            Fax: 28952004
Person in charge: Yu Bo       Position: President of Longgang Branch


Party B: Li Xiangqian (Guarantor)
Address: BAK Industrial Park, Kuichong Street, Longgang District, Shenzhen
Telephone: 83841596            Fax: 89770026


In order to secure the indebtedness of Shenzhen BAK Battery Co., Ltd.
(hereinafter referred to as Obligor) under the Comprehensive Credit Facilities
Agreement (reference no. Shenfa Longgang Zongzi 20070420002, hereinafter
referred to as Master Agreement) entered into by Creditor and Obligor, the
Guarantor agrees to provide guaranty to the Creditor as the guarantor of the
Obligor. Through friendly negotiation, both parties agree to enter into this
Contract:


I. Scope of Guaranty
The scope of guaranty covers all loan principal, interest, penalty interest and
all the expenses incurred to the Creditor in realizing its creditor’s right. The
maximum loan principal shall not exceed RMB 150 Million yuan.


II. Guaranty Period
The guaranty period under this Contract is from the date of effectiveness of
this Contract to 2 years after the expiry of each credit facilities under the
Master Agreement. In case that the Creditor lawfully transfer its creditor’s
right to a third party during the guaranty period, the Guarantor shall continue
to perform its obligation of guaranty as originally agreed.
 

--------------------------------------------------------------------------------


 
III. Obligation of Guaranty
The Guarantor shall bear the joint and several liability to repay all
indebtedness of the Obligor within the scope of the guaranty. In case of default
by the Obligor, the Creditor is entitled to demand the Obligor to repay or
demand the Guaranty. The Guarantor irrevocably authorizes the Creditor to
transfer directly the relevant amount of money from the account of Guarantor to
the account of Creditor in case of default of the Obligor upon mature of its
indebtedness.


IV. The guaranty of pledge provided by the Guarantor is independent from and
shall not be replaced by any other guaranty provided by other guarantors.


V. The guaranty under this Contract is irrevocable and shall not be affected by
any documentations or agreements entered into by the Guarantor and other
parties, nor be affected by the insolvency, bankruptcy, cancellation of
corporate status, or amendment of articles of association of the Obligor.


VI. In case that part or whole of the Master Agreement or agreement entered into
under the Master Agreement become invalid due to any reason, the Obligor shall
nevertheless perform its obligation of repayment and the Guarantor shall perform
its obligation of guaranty for the Obligor’s obligation of repayment in
accordance with this Contract.


VII. Undertakings and Representations of the Guarantor
The Guarantor is legally qualified to execute and perform this Contract, and has
obtained all necessary authorization by the board of directors or other
competent authorities (as the case may be).
The Guarantor undertakes that all application materials submitted by it to the
Creditor are truthful, lawful, effective and with no serious errors or
omissions.
 

--------------------------------------------------------------------------------


 
The Guarantor also undertakes that all application materials submitted by the
Obligor to the Creditor are truthful, lawful, effective and with no serious
errors or omissions.
The Guarantor shall notify the Creditor in writing within 10 days after it has
changed its address, contact details, liaison telephone, business scope or legal
representative etc.
The Guarantor has fully understood all provisions of this Contract and both
parties execute this Contract of their free will.


VIII. Amendment and Termination of Contract

 
1.
In case that any party intends to amend or terminate this Contract, it shall
notify the other party in writing and a written agreement shall be reached by
both parties. This Contract shall remain valid until the written agreement to
amend or terminate this Contract has been reached.




 
2.
Any waiver or tolerance of the Creditor shall not be deemed as amendment or
termination of this Contract except that a written agreement has been reached in
accordance with the above provision.




 
3.
In case that the Master Agreement has been amended, the Creditor shall seek the
approval of the Guarantor immediately. The Guarantor shall continue to bear the
responsibility of guaranty for the indebtedness of the Obligor under the Master
Agreement (before and after the amendment) only after it has approved such
amendment. However, the Creditor does not need to seek the approval of the
Guarantor for amendment of the Master Agreement which decreases the indebtedness
of the Obligor.



IX. Applicable Law and Dispute Settlement

 
1.
The execution and performance of this Contract shall be governed by the laws of
People’s Republic of China;

 

--------------------------------------------------------------------------------


 

 
2.
The method of dispute settlement for this Contract shall be the same with that
of the Master Agreement.



X. This Contract shall be signed and stamped by both parties (only signature is
needed for party of natural person). This Contract shall become effective upon
the delivery of the pledged collaterals to the Creditor. If the pledge shall be
registered or recorded in accordance with article 78 or 79 of the Guarantee Law
of People’s Republic of China, this Contract shall become effective upon the
registration or record.


Party A: (company chop)
Authorized Representative: /s/Bo Yu
Date: June 20, 2007


Party B:/s/ Xiangqian Li
Date: June 20, 2007







































